DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered.
 Regarding Claim 1, applicant has argued that Han does not disclose heating the chamber walls to 100°C or more. However, the argument is not persuasive because Claim 1 does not recite chamber walls and the lines, showerhead and holder which may be heated above 100°C read on the chamber as broadly recited. Further, Han teaches condensation may be reduced using temperatures 35-120°C. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the recited range to reduce condensation on chamber walls even though Han teaches that 60°C is sufficient for a typical process. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,662,772 to Scheiter et al. in view of US 6,740,247 to Han et al.
Regarding Claim 1, Scheiter et al. teaches a method for etching a target film formed on a substrate (Figure), using steam and hydrogen fluoride gas, the method comprising: a substrate placing step of placing the substrate (1) in a chamber (2); a steam supplying step of supplying the steam (water vapor) to the chamber; and a hydrogen fluoride (HF) gas supplying step of supplying the hydrogen fluoride gas to the chamber, wherein in the steam supplying step, a flow rate of the steam is controlled so that a pressure of the steam on a surface of the substrate is lower than a saturated steam pressure (Col. 1, Lines 49-55; Col. 2, Lines 49- Col. 3, Line 35).
Regarding Claim 1, Scheiter et al. teaches the method of the invention substantially as claimed, but does not expressly teach a pressure control step of controlling a pressure in the chamber at 80 Torr or less, and controlling a temperature of the chamber at 100°C or more using a heating mechanism for the chamber. However, Han et al. teaches a pressure control step of controlling a pressure in the chamber at 80 Torr or less (Col. 7, Lines 55-57 and Examples) for a suitable etching rate and teaches temperatures 100°C or more are suitable for HF/H2O etching of oxide (See at least Col. 7, Lines 5-50 and Figures 5, 6 and 18) to prevent condensation. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a chamber temperature control step of controlling pressure in the chamber at 80 Torr or less, and providing a temperature of the chamber at 100°C or more using a heating mechanism for the chamber in order to provide a suitable processing pressure for the etch rate and temperature to prevent condensation with predictable results.
Regarding Claim 2, Scheiter et al. teaches the method of the invention substantially as claimed, but does not expressly teach a temperature 50°C or less for the substrate. However, Han et al. teaches a wafer temperature may be controlled about 50-200°C (Col. 7, Lines 40-43) for HF/H2O etching of oxide. Thus absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a substrate temperature of 50°C with predictable results.
Regarding Claim 4, Scheiter et al. teaches (Col. 5, Lines 31-38) wherein the steam starts to be supplied in the steam supplying step, before start of supplying the hydrogen fluoride gas in the hydrogen fluoride gas supplying step.
Regarding Claim 5, Scheiter et al. teaches the method of the invention substantially as claimed, but does not expressly teach the heating mechanism is attached all around an external wall surface of a chamber sidewall. However, Han teaches condensation may be reduced using temperatures 35-120°C to reduce condensation even though 60°C is sufficient for a typical process. Absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a chamber temperature control step of providing a chamber wall temperature 100°C or more in order to provide a suitable processing temperature to prevent condensation with predictable results. Further the limitations of providing heating all around an external sidewall surface would have been obvious to one of ordinary skill in the art in order to provide even heating and temperature of a surface.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,662,772 to Scheiter et al. in view of US 6,740,247 to Han et al. and US 2019/0378724 to Toda et al. 
Regarding Claim 2, as applied above, Scheiter et al. teaches the method of the invention substantially as claimed including controlling a temperature of the substrate at 50°C, but does not expressly teach controlling a temperature of the substrate less than 50°C. However, a suitable pressure and temperature for selective reaction is well known in the art. For example, Toda et al. teaches controlling a temperature of the substrate at 50°C or less (Paragraph 39) with pressure less than 100Torr (Paragraph 40) for an HF/H2O oxide etching process using a heating mechanism (55) in order to provide selective etching with respect to a nitride material. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide suitable temperatures and pressures for HF/H2O etching of oxides using a heating mechanism to provide improved etching selectivity with predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716